Citation Nr: 1114402	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  07-30 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Evaluation of limitation of extension of the left knee due to tendonitis and patellofemoral syndrome, currently rated at 10 percent. 

2.  Entitlement to a separate compensable evaluation for limitation of flexion of the left knee due to tendonitis and patellofemoral syndrome. 

3.  Entitlement to a separate compensable evaluation for lateral instability or subluxation of the left knee due to tendonitis and patellofemoral syndrome. 

4.  Evaluation of low back strain, currently rated at 10 percent. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from May 1995 to June 1999.  

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  He subsequently moved, and the claims file was transferred to the RO in Las Vegas, Nevada.

The Veteran and his spouse presented testimony at a hearing, chaired by RO personnel, in February 2008.  A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  The Veteran's left knee tendonitis and patellofemoral syndrome is manifested by full extension that is additionally limited by 3 or 4 degrees by pain, as well as by weakness and fatigue.

2.  The Veteran's left knee tendonitis and patellofemoral syndrome is manifested by flexion to 76 degrees before onset of pain, as well as by weakness and fatigue.  

3.  The Veteran's left knee tendonitis and patellofemoral syndrome is manifested by slight lateral instability.

4.  The Veteran's low back strain is manifested by forward flexion in excess of 60 degrees, without muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, and with no incapacitating episodes due to intervertebral disc syndrome.  

5.  There are no objective neurological abnormalities associated with the Veteran's low back strain.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 10 percent for limited extension of the left knee due to tendonitis and patellofemoral syndrome have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2010).

2.  The criteria for a separate compensable disability rating for limited flexion of the left knee due to tendonitis and patellofemoral syndrome have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2010).

3.  The criteria for a separate disability rating of 10 percent for instability of the left knee due to tendonitis and patellofemoral syndrome are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2010).

4.  The criteria for a disability rating higher than 10 percent for the service-connected low back strain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The rating claims on appeal arise from the Veteran's disagreement with the initial ratings assigned for the left knee and low back after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  

The CAVC has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records and all of the identified post-service private and VA treatment records.  The Veteran identified private treatment records from Dr. P.G., and the RO obtained those records.   

In addition, the Veteran was afforded VA examinations in December 2006, September 2007 and December 2008.  The Board finds that the Veteran was afforded an adequate examination regarding each claim.  With respect to his left knee and back, the December 2008 examination was performed by a medical professional based on a review of VA records, solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examination report addressed the pertinent rating criteria as well as functional impairment due to pain, weakness, fatigue, and incoordination.  Moreover, the resulting diagnoses and discussion were consistent with the examination findings and with the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  As such, additional examination is not necessary.

II.  Analysis

Disability Ratings In General

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is or primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in Fenderson, the United States Court of Appeals for Veterans Claims (CAVC) noted an important distinction between an appeal involving a claimant's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection is required.  See Fenderson, 12 Vet. App. at 126.

In addition, when evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  With any form of arthritis, painful motion is an important factor of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.

Left Knee Evaluation

In the January 2007 rating decision, the RO granted service connection and assigned an initial 10 percent rating for left knee tendonitis and patellofemoral syndrome, pursuant to Diagnostic Code 5261, effective August 31, 2006.  

As will be discussed in detail below, the evidence in this case raises three types of impairment, limited extension, limited flexion, and instability, each of which can be assigned a separate rating where symptomatology of appropriate type and degree are shown.  

Under Diagnostic Code 5261, limitation of extension is rated as follows:  

50% Extension limited to 45 degrees;

40% Extension limited to 30 degrees;

30% Extension limited to 20 degrees;

20% Extension limited to 15 degrees;

10% Extension limited to 10 degrees;

0% Extension limited to 5 degrees.

Under Diagnostic Code 5260, limitation of flexion is rated as follows:

30% Flexion limited to 15 degrees;

20% Flexion limited to 30 degrees;

10% Flexion limited to 45 degrees;

0% Flexion limited to 60 degrees.

Under Diagnostic Code 5257, recurrent subluxation or lateral instability are rated as follows:  

30% Severe;

20% Moderate;

10% Slight.

Regarding the Veteran's description of his symptoms, the Veteran testified at the hearing that he experiences pain from 8 or 9 out of 10.  He has to ice the knee almost every night.  His wife testified that they can't even go for walks because his knee will hurt, and he has to take the truck to work because it's higher and he doesn't have to bend down low to get in the vehicle. 

The Veteran reported to the VA examiner in December 2006 that he has daily pain and stiffness in the morning at least 50 percent of the time.  According to the Veteran, pain is worse when he is getting in and out of a vehicle, and pain is described as a steady, sharp sensation, ranging from an intensity of 1 out of 10 to 6 out of 10.  He has momentary weakness unpredictably, often when he is first stepping out of the car when the knee seems to give way, but he is able to catch himself and he has not fallen to the ground.  He reported occasional swelling, but no redness or heat, and no locking.  He reported fatigue and lack of endurance with running, which he avoids doing.  Walking two miles would cause a significant increase in pain in the knee, and he typically does not walk more than a mile.  He is most comfortable when seated.  The Veteran reported no complaints regarding driving.  The Veteran reported that he has tried wearing a brace, but does not use one now.  He does wrap both knees when doing power lifting with an Ace type wrap.  

At the time of the examination, the Veteran was identified as a professional power lifter.  He reported that he could accomplish his occupation and daily activities with the exception of doing squats.  According to the Veteran, he used to be able to compete in three lift categories, but could no longer compete in the squat category, primarily because of his knees.  He also reported a job as a security guard, which requires him to spend about 90 percent of his time standing and walking in a warehouse, which aggravates his knee symptoms.

The Veteran reported to the VA examiner in September 2007 that he has pain ranging from 3 out of 10 to 10 out of 10.  He reported no time lost from work. 

The Veteran reported to the VA examiner in December 2008 that he has a level 5 pain in the left knee, with flares to a level 8 or 9.  This occurs daily and lasts 1-1/2 to 2 hours.  The cause for the flares is daily activities in his job as a security person.  He reported weakness in the knee, some stiffness, occasional swelling, but no heat or redness.  Only after heavy exercise would there be heat or redness.  He reported fatigability and lack of endurance.  According to the Veteran, going up and down stairs is difficult because of increase of pain, and he is unable to run, and unable to do squats.  He would be required to do squats in weightlifting competition, which he had done in the past, and he can no longer do.  The Veteran described the impact as moderate plus on his everyday life and lifestyle.  The Veteran reported some feeling of giving way at times.  He reported that the knee has locked a couple of times, but this is uncommon.  Pivoting on this limb causes increased pain.  He has tried a brace, but it did not really help, so he does not use the brace on the knee.  

Notably, the Veteran reported a significant injury in February 2008, when he was doing a squat, which resulted in a tear in his thigh muscle, which involved a partial disruption of the patellar ligament and disruption and tear of the quadriceps muscle proximally, toward the greater trochanter area.  No surgery was done.  

Regarding the rating for instability, the agency of original jurisdiction has not assigned any evaluation under Diagnostic Code 5257.  In order to warrant a compensable evaluation, there must be the functional equivalent of slight lateral instability or recurrent subluxation.  

Based on the Veteran's statements set out above, and the clinical evidence which will next be addressed, the Board concludes that a separate rating is warranted for slight instability.  As noted, the Veteran reported to the December 2006 examiner that the knee seems to give way, but he is able to catch himself.  He also reported to the December 2008 examiner that he has some feeling of giving way at times, and that pivoting on this limb causes increased pain.  Clinically, the examiner found that the left knee has some mild laxity of the lateral collateral ligament, and that palpating the patellar ligament on the left side gives the impression that there may be some attenuation of the ligament from the patella to the tibial tubercle, but it is not disrupted.  

However, while slight instability is shown, the evidence does not support a finding of moderate instability.  In so finding, the Board notes that the December 2006 examiner found no subluxation, and reported that McMurray's, Lachman's, and anterior drawer signs were also negative.  Similarly, the September 2007 examiner reported that, although there was popping, snapping, clicking, occasional crunching, patellofemoral crepitation (2+), catching, and medial ridging (3+) on examination, the ligaments were stable and the anterior drawer test and Lachman's test were normal.  There was no locking.  The December 2008 examiner reported no dislocation or subluxation of the patella, and that medial collateral ligament appears to be intact.  The Lachman test was essentially normal, and the McMurray test was negative.  There was no deformity. There was no joint effusion noted.  

The Board acknowledges that the December 2008 examiner found that the impact of the disability was moderate on his daily activities and occupation, and the Veteran described the impact as moderate plus.  However, in neither case was this a specific description of instability, but described the overall knee disability.  The Veteran's pleadings and statements regarding instability appear credible, and reflect no more than slight instability.  Considering the separate 10 percent ratings for limited extension (previously assigned) and instability (assigned herein), the Board concludes that the ratings assigned are generally consistent with moderate overall impairment.  

Regarding the evaluation of limitation of extension, the current evaluation of 10 percent under Diagnostic Code 5261 contemplates pain on motion and extension limited to 10 degrees or less.  In order to warrant a higher evaluation, there must be the functional equivalent of limitation of extension to 15 degrees due to pain, weakness, fatigue, or incoordination.  DeLuca, 8 Vet. App. at 204-7.

Regarding the evaluation of limitation of flexion, the agency of original jurisdiction has not assigned any evaluation under Diagnostic Code 5260.  In order to warrant a higher evaluation, there must be the functional equivalent of limitation of flexion to 45 degrees due to pain, weakness, fatigue, or incoordination.  DeLuca, 8 Vet. App. at 204-7.

Clinically, the December 2006 examiner reported full extension to 0 degrees and flexion to 135 degrees, with mild discomfort throughout extension with non-weight-bearing.  Repetition was found likely to cause reduction to 100 degrees due to increased pain; however, there were no limitations on the examination with repetitions.  The Veteran was able to squat with discomfort.  There was no muscle atrophy.  Strength was 5 out of 5.  There was no swelling, discoloration, or deformity.  The knee was nontender on palpation; however, he reported that with a lot of manipulation the patellar tendon hurts.  

Clinical findings in September 2007 revealed no effusion, and full range of motion from 0-150 degrees.  In the sitting position, the legs could be brought parallel to the floor.  The Veteran was unable to kneel due to pain on pressure and could squat one-half way.  Extension against gravity or resistance was said to be particularly painful.  

Clinical findings in December 2008 revealed that the Veteran was able to extend both knees fully.  While sitting on the edge of the table, he had a little trouble extending the left knee fully, lacking about 3 degrees or 4 degrees of full extension.  There was pain elicited in the knee when trying to do that maneuver while sitting, with his leg dangling.  The left knee extended fully when supine, to 0 degrees, and flexed to 76 degrees, at which point there was increased pain.  From 76 degrees to 134 degrees, he was able to endure the pain and accomplish that amount of flexion.  The pain increased in that arc of motion from 76 degrees to 134 degrees.  Repetitive motion of the left knee did not change the range of motion.  The function was additionally limited by pain and lack of endurance following repetitive use.  The pain and lack of endurance caused a major functional impact.  Inspection of both thighs indicated that the left thigh appeared to be somewhat smaller than the right.  At a point 10 inches proximal from the inferior pole of the patella, the left thigh circumference was 21 inches, the right thigh was 22 - 3/4 inches.  However, the examiner noted that the Veteran had an injury to the quadriceps muscle on the left side of significant degree in February 2008, and during that period of time, he had some mild atrophy of that thigh, primarily the quadriceps muscle.  

Thus, in all cases, the Veteran's measured flexion is better than that required for a compensable rating under the Diagnostic Codes for loss of motion, but see 38 C.F.R. § 4.59.  Moreover, the Veteran's measured extension is better than that required for a 20 percent rating.  

The Board acknowledges the examiner's statement that pain and lack of endurance cause a major functional impact.  It is unclear what portion of this impact is attributable to the recent thigh injury.  However, even considering all of the functional impact as service connected, the examiner did not describes such impairment of either flexion or extension as would warrant a higher rating for either.  The Veteran's statements are credible, but even when accepted as true, do not provide a basis for a higher evaluation for either flexion or extension.  

It is clear from the record that the Veteran has peri-articular pathology.  In addition, there is limited motion and painful motion.  The provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to a minimum compensable evaluation for painful motion.  However, evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.  Here, the Veteran is already assigned a 10 percent rating for painful motion and limited extension.  Thus, the issue remaining is not whether there is pain on motion, or whether such pain would additionally limit the flexion or extension, but whether that additional limitation would decrease the flexion to 45 degrees, or extension to 15 degrees.  Such additional limitation is simply not shown in the clinical evidence, and the Veteran has not asserted such limitation.  

The Board has also considered the applicability of other diagnostic codes.  

Under Diagnostic Code 5258 (cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint), a 20 percent rating may be assigned.  

Under Diagnostic Code 5259 (cartilage, semilunar, removal of, symptomatic), a 10 percent may be assigned.

Under Diagnostic Code 5262 (tibia and fibula, impairment of), the following ratings are available:  

40% Nonunion of, with loose motion, requiring brace;

Malunion of:  

30% With marked knee or ankle disability;

20% With moderate knee or ankle disability;

10% With slight knee or ankle disability;

Under Diagnostic Code 5263 (genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated)), a 10 percent rating may be assigned.  

In this case, there is no clinical evidence or assertion on the part of the Veteran that there is nonunion or malunion of the tibia and fibula, absent or dislocated semilunar cartilage, or genu recurvatum.  As such, ratings under the corresponding codes is not warranted.  Although, in December 2008, the Veteran reported that the knee has locked a couple of times, he stated that this is uncommon.  It is therefore not consistent with "frequent" episodes of locking.

In sum, the Veteran's service-connected left knee tendonitis and patellofemoral syndrome is manifested by slight instability and painful motion with loss of 3 or 4 degrees of extension due to pain, as well as flexion to 76 degrees.  Such symptomatology warrants a 10 percent rating for instability.  However, a rating higher than 10 percent for limited extension is not warranted, and a compensable rating for limited flexion is not warranted.  


Low Back Evaluation

In the January 2007 rating decision, the RO granted service connection and assigned an initial noncompensable rating for low back muscle strain, pursuant to Diagnostic Code 5237, effective August 31, 2006.  In a March 2008 rating action, the RO increased the rating for lumbar strain to 10 percent, effective August 31, 2006.

In addition to muscle strain, the Veteran also carries a diagnosis of degenerative disc disease.  The current spine regulations direct the rater to evaluate intervertebral disc syndrome (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  

In addition, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  Note (1).

General Rating Formula

The General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), which encompasses such disabling symptoms as pain, ankylosis, limitation of motion, muscle spasm, and tenderness.  Diagnostic codes 5235-5243 are included.  Under the General Rating Formula for diseases and injuries of the thoracolumbar spine, the following ratings are available:

100% Unfavorable ankylosis of the entire spine;

50% Unfavorable ankylosis of the entire thoracolumbar spine;

40% Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine;

30% Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine;

20% Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

10% Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note (2): (See also Plate V.) 

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (5).  

Thus, the current evaluation contemplates pain on motion and flexion greater than 60 degrees.  In order to warrant a higher evaluation, there must be the functional equivalent of limitation of flexion to 60 degrees or less due to pain, weakness, fatigue, or incoordination.  

Regarding the Veteran's description of his symptoms, the report of VA examination in December 2006 reveals the Veteran's complaint of daily pain in the morning on arising, with stiffness for several hours.  In the afternoon or evening at the end of his work day, he has pain about five days a week, described as an achy pain extending across the entire low back ranging from a 1 to 5 out of 10 in intensity.  Occasionally, it has been a 6.  He reported no constitutional symptoms, and no significant flares.  He reported no surgery, no use of a crutch, cane, or walker, and no back brace, but he does wear a belt when he is doing power lifting.  He reported that he can walk at least several miles.  He does avoid running because of his back and knees.  He has pain with doing any squats or dead lifts or with repetitive bending, raking, mowing the lawn, or cleaning the pool.  He is able to accomplish all of his daily activities and work.  About two days a week he has discomfort when bending forward to put on his socks.  He competed as a weight lifter three or four times in the prior year.

The report of VA examination in December 2008 reveals the Veteran's account that he experiences a nagging pain that has been almost constant, at a level of 5, radiating to the buttocks, left side more than the right.  Severity of a flare goes to a level 9.  It occurs daily and lasts up to 2 hours before it resolves to its baseline pain level.  Prolonged standing (greater than one hour) will trigger increased back pain.  Lifting repetitively over 25 pounds will increase the back pain.  Twisting his back is bad.  Sitting in one place for more than 45-60 minutes will trigger increase in back pain as well.  The Veteran described the impact on his daily activities as moderate.  The Veteran does not use a cane or crutch.  He does not use a back brace.  He reported that he can probably walk 50 yards, but his left lower extremity may limit that ambulatory ability to some degree.  He is occasionally unsteady, but is uncommon to fall.  He does most activities of daily living by himself, but he does have to have help with footwear at times.  

Clinically, in December 2006, forward flexion was from 0 to 90 degrees out of 90 with a sense of tightness, but no significant pain.  He reported that this is worse if he is doing any heavy weightlifting.  Extension was from 0 to 30 degrees out of 30 with no pain.  Lateral bending was from 0 to 30 out of 30 with no pain.  Rotation was from 0 to 30 out of 30 with no pain.  Repetition was not additionally limited by pain, fatigue, incoordination, or weakness.  The examiner found a normal lordosis.  Iliac crests were level.  There were no spasms.  

The report of VA examination in September 2007 reveals flexion to 80 degrees, lateral bending to 20 degrees bilaterally, extension to 10 degrees, and bilateral rotation to 20 degrees.  

Clinically in December 2008, forward flexion was from 0 degrees to 65 degrees.  Extension was from 0 degrees to 25 degrees.  Left lateral flexion was from 0 degrees to 17 degrees.  Right lateral flexion was from 0 degrees to 15 degrees.  Left lateral rotation was from 0 degrees to 30 degrees.  Right lateral rotation was from 0 degrees to 30 degrees.  There was pain in the paralumbar musculature on rotation and lateral flexion.  Repetitive movement of the lumbar spine did not change the degree of motion.  The function was additionally limited by pain, fatigue, and lack of endurance following repetitive use.  The pain, fatigue, and lack of endurance caused the major functional impact.  X-rays revealed mild scoliosis and mild degenerative disc changes.  There was a normal curvature in the cervical, thoracic, and lumbar areas.  No significant spasm was noted.  There was no deformity.  The examiner watched him undress and dress, and his wife had to help him put his stockings and shoes on.  

Thus, based on the clinical findings and the Veteran's assertions as recorded in the examination report, the criteria for a rating higher than 10 percent are not met as functional forward flexion exceeds 60 degrees, the combined range of motion exceeds 120 degrees, and there are no muscle spasms.

While the Veteran asserts that a higher rating is warranted, and that the impact on his daily activities is moderate, his statements are non-specific with respect to the rating criteria, and are therefore less probative than the clinical findings made by skilled professionals.  At his hearing, the Veteran testified that he has pain every day at least at a 6 or 7, and sometimes the occasional 9 and 10 as well in the back.  The presence of pain, as described by the Veteran, is certainly a component of disability; however, all compensable levels under the rating schedule are assigned "with or without symptoms such as pain."  Thus, the Veteran's report of pain is not itself probative of entitlement to a higher rating.  While it is clear from the record that there is limited motion and painful motion, evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.  Therefore, the issue is whether any additional limitation would decrease the flexion to 60 degrees or less.  Here, the clinical evidence and the Veteran's statements simply do not demonstrate or even suggest impairment to that level.  As such, the Board concludes that a rating higher than 10 percent under the General Rating Formula is not warranted.  


Formula for Rating IVDS Based on Incapacitating Episodes

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is as follows:

60% With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months;

40% With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months;

20% With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months;

10% With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.

Note (1): For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment. 

In this case, there is no assertion on the part of the Veteran that he has incapacitating episodes of intervertebral disc syndrome.  In any event, to qualify as an incapacitating episode under this formula, there must be bed rest "prescribed by a physician" and treatment by a physician.  In this case, there is no evidence, including the Veteran's statements, that he has been prescribed bed rest by a physician, and has during such periods been treated by a physician.  As such, consideration under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes does not provide a higher rating than the General Rating Formula for diseases and injuries of the thoracolumbar spine,

Associated Objective Neurologic Abnormalities

The December 2006 examiner noted the Veteran's report of no loss of bowel, bladder, or erectile function, no radicular pain, and no history of disc problems. 

On inspection, straight-leg raising was negative.  Deep tendon reflexes were 2+ for the lower extremities, symmetrical, with down-going plantars.  Sensation was intact.  He was able to walk on heels and toes.  Balance was within normal limits.

The report of VA examination in September 2007 reveals no sensory deficit.  Toe and heel walking was done well.  There was no motor or sensory deficit in the lower extremities.  Straight-leg raise bilaterally was 80 degrees.

The December 2008 examiner found no sensory deficits in either lower extremity.  Straight leg raising was essentially negative or normal.  Deep tendon reflexes were active and equal at the knee and ankle bilaterally.  Muscle strength was normal on the right side as far as hip flexors, quadriceps, hamstrings, and calf muscles were concerned.  On the left side, there was some mild diminution in strength with the hip flexor as well as the quadriceps muscles.  Hamstrings muscles seemed to be intact with fairly good strength, and the calf muscles were normal with dorsi- and plantar flexion of the ankle.  The Veteran was able to heel walk.  Toe walking gave him some pain in the left quadriceps-muscle area.  The examiner concluded that there is no neurologic deficit, and no sign of any disc disease.  

In sum, with the exception of complaint of occasional back pain radiating into the buttocks, there are essentially no clinical findings demonstrating neurological abnormalities.  Moreover, based on the essentially normal clinical findings, and the minimal reports of the Veteran, there appears to be no resulting disability, and thus no basis to assign a compensable rating for any such abnormalities.  

Staged Ratings

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In Hart v. Mansfield, the CAVC extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  21 Vet. App. 505, 511 (2007).  

Here, the disability has not significantly changed and a uniform evaluation is warranted.

Extraschedular Referral

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. Jul. 17, 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Here, the rating criteria clearly contemplate the Veteran's disability picture.  They include symptomatology of the type reported by the Veteran and by medical professionals on clinical evaluation.  Significantly, the rating criteria include higher ratings where symptomatology of the appropriate degree is demonstrated.  As such, referral for extraschedular consideration is not warranted.  


ORDER

A disability rating higher than 10 percent for limitation of extension of the left knee due to tendonitis and patellofemoral syndrome is denied. 

A separate compensable disability rating for limited flexion of the left knee due to tendonitis and patellofemoral syndrome is denied. 

A separate 10 percent disability rating for slight left knee instability due to tendonitis and patellofemoral syndrome is granted, subject to the rules and regulations governing the payment of VA monetary benefits. 

A disability rating higher than 10 percent for low back strain is denied. 



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


